                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  IN THE MATTER OF-THE SEARCH OF ·
  INFORMATION ASSOCIATED WITH
  badtrncking@icloud.com THAT IS STORED
  AT PREMISES CONTROLLED BY APPLE,
                                                    Filed Under Seal
  me.

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, J. Jason Pack, being first duly sworn, hereby depose and_ state as follows:


                      INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant under

 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require Apple, Inc. (hereafter

 "Apple") to disclose to the government records and other information, including the contents of

 communications, associated with the above-listed Apple ID that are stored at premises owned,

 maintained, controlled, ot operated by Apple, a company headquartered at 1 Infinite Loop, ·
                             I

 Cupertino, CA. The information to be disclosed by Apple and searched by the government is·

 described in the following paragraphs and in Attachments A and B.

        2.     I am a Special Agent assigned to the Federal Bureau of Investigation's (FBI)

Knoxville Field Office. My current assignment includes investigating violent crime and crimes

against 9hildren. I have served as· an FBI agent for more than "16 years. During that "time, I have.

received training in viqlations of federal law: I have served as the case agent in the execution of

multiple search and arrest warrants during my service and have also worked alongside other

agents 'and local officers in their investigations. I ~ one of only approxhnately 75 agents in th~

FBI selected to serve on the FBI' s highly specialized Child Abduction Rapid Deployment Team:




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 1 of 38 PageID #: 54
 This team's specialty is locating missing children and investigating child abductions. I have also

 received ~xtensive training in tl_ie use of online colilII1:unications by those in~ividuals with a

 sexuai interest in children.   I graduated from Carson-Newman College m1992 with a journalism
 degree and have worked for fire and emergency medical departments, broadcast media outlets

 and the Federal Emerg~ncy Management Agency (FEMA) prior to joining_the FBI. As a federal_

 agent, I am authorized to investigate violations of laws of the United States and, as a federal law

 enforcement officer, I am authorized to execute waITants issued under th~ authority of the United

 States.

           3.    The facts in this affidavit come from my personal observations, my training and

 experience, and information obtained from other agents and witnesses. This affidavit is intended

 to show merely that there is sufficient probable cause for the requested warrant and does not set

 forth all ofmy lmowledge about this matter.

           4.    Based on the facts set forth in this affidavit, there is probable cause to believe that

 Everett Eugene Miller ("Miller") has transpo1ied a minor in interstate commerce with intent for
  .                       .                        .                       .                       .


 the minor to engage in sexual activity for which a person can be charged with a criminal offense

 in violation 18 U.S.C. § 2423(a) and there is probable cause to search the information described

 in Attachment A for evidence, instrumentalities, contraband, or fruits of these crimes, as further

 described in Attachment B.

                                            JURISDICTION

           5.   · This Court has jurisdiction to issue the requested wanant because it is "a comt of

 competentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A), and

 (c)(1 )(A). Specifically, the Court is "a district court of the United States .- .. that has jurisdiction

over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

                                                       2




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 2 of 38 PageID #: 55
                                        · PROBABLE CAUSE

 Tip to the Morgan County: Sheriff's Office

         6.      On 1/27/2020 at approximately 12:30 p.m., Crystal Angel, sex offender

 coordinator at the Morgan County Sheriff's Office (MCSO), received an anonymous telephone

 call.. The caller reported that Miller, a registered. sex offender, had been
                                                                            .
                                                                              transporting a 15-year-
                                                                                                  .


 old female across state lines while Miller was working as a long-haul truck driver. The caller

 then identified other potential witnesses to the crime and provided contact information for the

 mother of the victim.. Crystal Angel informed MCSO detectives concerning this tip.

 Victim's Mother's Statement to Police

         7.      On 1/30/2020,                     .walked into Morgan County Sheriff's Office and

 asked to file a police report concerning the sexual assault o f - (the victim.).

         8.      According to -          statement Miller,                     , who goes by the

 nickname "EJ," had been having an "unhealthy" relationship with the victim. Miller is a semi-

 truck driver and he had taken the victim. on several interstate trips in his the truck.
                                             .                      .


         9.      One of the t r i p s - recalled was between on or about 6/30/2019 and

 7/05/2019. Miller transported the victim alone in his trnck from Sunbright, Tennessee (located

 in the Eastern District of Tennessee) through several states, eventually arriving in Salt Lake City,

 Utah.

         10.     Another trip described b y - in which Miller travelled with the victim was

 on or about 12/22/2020. Miller transported the victim in his trnck from Sunbright,_ Tennessee

 through several states, eventually arriving in Florida. On this trip, -         said the victim was

 supposed to ride with Miller's wife, who is also a long-haul trnck driver, while Miller followed

 behind in another semi-truck. However, the victim rode with Miller instead of Miller's wife.

                                                    3




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 3 of 38 PageID #: 56
 When they arrived in Florida, their load was not ready, and Miller, his wife, and the victim had

 to return to Tennessee in the same truck..

         11.     The third trip taken by Miller alone with the victim occurred on 12/29/2019. Trus.

 was supposed to be another "down and back" trip to Florida. However, Miller and the victim

 informed _ _ the "back haul" from Florida was cancelled and the trip ~as changed to New

 Mexico.

         12.     On 1/26/2020

                                                        observed Miller standing behind the victim and

 assisting the victim with preparing food while laying his hand on top of the victim's hand and

 helped the victim stir macaroni and cheese.

         13.     The next day Milier' s wife informed- that someone had made an

 anonymous tip to the MCSO concerning Miller transporting the victim across state lines. fu

 response to this information, -          confronted the victim                     about their

 interactions with Miller and encouraged them to be honest with law enforcement or social
                                                    .                        .

 workers should they come asking questions about interactions with Miller.

         14.     -         asked the victim about   •       communication with Miller. -          had

 previously observed .130 or more messages. per day between the victim
                                                                .
                                                                       and Miller. -          .



 checked the victim's text messages and there were no text messages between the victim and

 Miller. -           asked the victim how the victim and Miller were communicating now. The

 victim told -          that Miller had purchased an iPhone for the victim to use to continue their

 messaging. -           made the victim retrieve the iPhone provided by Miller and open it for

-.review.



                                                        4




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 4 of 38 PageID #: 57
           15.    During- brief review of the iPhone that Miller had provided to the victim,

 -          saw a :photo of the victim i n - and what Stev~n;, believed to be the !OP of Miller's

 blue jeans. · - immediately closed the phone and took the victim to MCSO to file a police

 report.


           16.   ·-       voluntarily surrendered both the victim's phone (a ~am.sung Android

 smart phone) and the Apple iPhone 7 that Miller had provided to the victim to MCSO. -

 provided MCSO with written consent to search the phones and with the passcodes to both

 phones. The victim's phones were further described by the following identifiers:

     Secret Phone: (865) 250-11111; Apple iPhone       IMEI: 35491609292716- Verizon Wireless
     7

     Samsung Android: (423) 215-11111                  IMEI: 352716086922130- Verizon Wireless



           17.    After leaving the MCSO- took the victim to the Morgan County Medical

 Center for evaluation of sexually transmitted diseases.

 Forensic Interview of Victim

           On 1/30/2020, the victim was interviewed at the Child Advocacy Center (CAC) in Lenoir

 City, Tennessee. The CAC interviewer presented the victim with a photograph of text messages

 ob~erved by the MCSO 1:eview of the Apple iPhone 7 surrendered b y · - · The victim

 identified those messages as texts between-and Miller. The victim indicated that        •   and

Miller had been text messaging for several months: Family membei·s did hot approve of their

 contact. Miller is the

                          . Miller and his wife had been living

                               in.Sunbright, Tennessee~ since 2017 or 2018.


                                                   5




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 5 of 38 PageID #: 58
           18.    The victim noted. relationship with Miller changed around Christmas 2019

 when Miller took tht? victim in Miller's 101?-g-haul truck througho_ut the United States. ~iller told

 the victim he   wantecllll with him "24-7'.'. • disclosed to tlie .interviewer that the victim.
                    to Miller while they were traveling outside the State of Tennessee.

           19.    The victim disclosed that the victim had sexual intercourse with Miller twice,

 both while on trips in the truck with Miller. The first time Miller had sex with the victim was

 during a trip to Salt Lake City, Utah. The second time the Miller had sex with the victim in New

 Mexico. During the trip to Utah, Miller pulled into a truck stop prior to arriving in Salt Lake

 City. The victim thought they were going to bed, but Miller decided to have sex and told the

 victim to be quiet .. Miller took all bis clothes off and unzipped. the victim's pants. Miller laid on

 top of the victim and had sex with the victim. Mill~r also had the. victim perfonn oral sex on

 Miller on more than one occasion, possibly twice. Miller frequently performed oral sex on the

 victim.

           20.    According to the victim, Miller's truck has a 11 bunker area" with bunk style beds

 and two front seats. The victim further disclosed Miller performed oral sex on the victim "as

 much as he wanted to" while they were traveling from state to state. Miller told the victim not to

 tell anyone,
          .
              but never bit the victim.
                                 .


           21.    The victim told -        about the situation prior to the forensic interview. The

 victim stated that the victim's mother was suspicious because the victim and Miller were

 spending a lot of time together. The victim knew that Miller had been caught with minors ·

 previously, but did not know any specifics. Miller has since threatened to kill everyone who lives

 in the victim's home because someone reported him concerning sexual contact with the victim.

 Miller's Sexual Criminal History Regarding Sexual Assaults

                                                    6




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 6 of 38 PageID #: 59
         22.        On 1/31/2020, William Angel, Assistant Chief Deputy at the MCSO, contacted

 me and request~d investigative assist~ce from the FBI to d~tennine if a Miller ha~ committed a

 federal offense.

         23.        According to the Tennessee Bureau oflnvestigation's sex offender website,

 Miller is a violent sex offender. Miller's
                                       .
                                            criminal history record
                                                              .
                                                                    from the National Crime

 Information Center, a commonly used law enforcement database that warehouses this

 information, indicates that Miller has arrests for sexual assault, rape, sexual battery by an

 authority figure and multiple probation and sex offender registry violations dating back to 1990.

         24.        According to criminal convictions that I have obtained, on 2/03/2003, Miller was

 convicted of the Sexual Battery by an Authority Figure and was sentenced to three years

 confinement. On 2/26/2009, Miller was convicted of violating Tennessee's Sex Offender

 Registry law and was sentenced to serve a year on probation.

 Arrest Warrant Obtained for Miller

         25.        As a result o f - complaint and a review of the evidence, MCSO obtained

 an an·est wanant for Miller for violating Tennessee Code Annotated, Section 40-39-21 l(c),

 Violation of the Sex Offender Registration Law. According to the Affidavit of Complaint

 supporting the warrant, Miller knowingly- the victim                               since

 approximately November 2017 and took the minor victim alone with him on trips to Utah,

Florida and New Mexico and for providing the victim a wireless phone without consent or

knowledge of the minor's mother. The Affidavit of Complaint also referenced text messages _

between Miller and the victim which indicated an ongoing romantic relationship between Miller

 and the victim-.



                                                    7




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 7 of 38 PageID #: 60
        26.       On 2/2/2020, Morgan County deputies arrested Miller at his home in Sunbright,

 Tennessee. Miller "".'as released the same 4ay after posting a $30?000 bond. After Mill~r's arrest, .

 investigators obtained a state search warrant for Miller's iPho.ne and requested investigative and

 technical assistance from the FBI.

        27.       Pursuant to MCSO's request and consistent with_the terms of the state search

 warrant, the FBI took custody of Miller's iPhone to conduct" a forensic examination. According

 to the forensic rep01i, Miller's device was identified as a gray model A163 Apple iPhone 8, IMEI

 35321810304687. The phone number associated with the device is 865-20- The Apple

 ID associated with the device is: badt:mcking@icloud.com. The application 11 Life360 11 was

 located also on the. device, utilizing the email address: badtrucking@icloud.com to reg~ster.

        28.       Images that appear to be "selfies" of the victim were forensically recovered from

Miller's iPhone. Some of those ima~es were discovered to have been synced with the iCloud

 account badtrucking@icloud.com. An additional image of the victim's report card was also

located on Miller's phone. That photo was identified through embedded metadata as being taken
              .                       .                                           .

with an iPhone 7 on 01/9/2020.

        29.       A review of text messages on the Miller's iPhone contained the phone numbers

423-215- and 865-250- Both numbers are ~ssociated with the victim. The contact for

the number 865-250. .was saved in Miller's phone with the victim's first name and a

fictitious last name. There were no photographs containing child pornography located on

Miller's iPhone.




                                                  8




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 8 of 38 PageID #: 61
  Subpoenas for Records Related to Miller


         30.      In February 2020, I served Admiilistrative subpoenas for business records related
   .                     .                     .                     .                    .
 to Everett Miller to West Knoxville Transport, Life360, Apple, Inc. and Verizon Wireless for the

 following phone numbers:


                           423-215-IIII

                           865-209-IIII

                           865-250-IIII

                           865-296-IIII




         31.      Verizon responded to the subpoena with the following information:


   423-215-0395            Registered Owner:                                         Sunbright,
                           TN

   865-209-2987            Registered Owner: Everett Miller, 176 Red Hill Road, Sunbright, 1N

   865-250-2671            Registered Owner: Ev~rett Miller, 176 Red Hill Road, Sunbright, TN

   865-296-3588            Registered Owner: Bridgett Miller, 176 Red Hill Road, Sunbright, TN



         32.     On 2/28/2020, Life3~0 responded with the following information_:


  User: badtrucking@icloud.cqm                         Subscriber: Everett Miller



         3 3.    On 2(20/2020, Avni Hashffi:U, .owner of West Kn~xv.ille Transport, prov~ded the

 following information regarding Miller's employment. Hashani confirmed Miller drives truck

. number 286, a blue 2016 Freightliner truck. Hashani provided Miller's paystubs,' fuel receipts, .

 and driv:er logs for approximately the past six month:s, including two fuel r~ceipts dated
                                                   9




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 9 of 38 PageID #: 62
 08/17/2019 arid 09/23/2019 from Sapp Brothers, located at 1953 California Avenue, Salt Lake

 City, Ut~. There was also a fyel receipt dated 12/2~/2019 from the Travel_ Centers of America

 in Knoxville. A review of Miller's driver's logbook provided by the coµipany showed him listed

 in vacation status from 12/22/2019. through the end of the year.


            34.      On 5/10/2020, Hashani provided info1mation pertaining to mileage sheets for

 Miller's truck that are consistent with the trips described by -          Among the trips reflected

 on the mileage sheets were the following:

                  a. On 12/23/2019, Miller travelled from Knoxville to Lake City, Florida;

                  b. On 1/6/2020, Miller departed Knoxville for Salt Lake City, Utah and delivered a

                     load of freight back to Lake City, Fiorida; and

                  c. On 1/8/2020, Miller picked up a load of freight in Loudon, Tennessee and

                     delivered it to Albuquerque, New Mexico. On 1/9/2020, Miller departed New

                     Mexico for Muleshoe, Texas and back to Conover, North Carolina.

 According to Hashani, Miller 9tove Unit 286; the blµe Freightliner truck f9r all of these trips.

            35.      As previously st11-ted above,_ recalled several trips, including a trip to New

 Mexico at approximately the same time the mileage sheet reflects Miller is driving the company

 truck in the same state. Additionally, the· minor victim disclosed to a child forensic interviewer

 that Miller sexually assaultecllll in both Utah and New Mexico. This is also corroborated by

 records I obtained and reviewed from Hashani.

      · 36.          On 2/27/2020, pursuant to the Administrative subpoeD:a, Apple provided the.

 following registration and subscriber information about the account: badtrucking@icloud.com.
        .                 .        .            .        .             .                     .
 The account was created on November 14, 2019 and is registered to Everett Miller of 176 Red

 Hill Road, SW1bright, Tennessee. The listed telephone fo_r the account was 865:-250IIIIII The
                                                10




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 10 of 38 PageID #: 63
 account was created using the IP address 17.110.67.415. There is also an iTunes account

 asso~iated with the same r~gistration. On 2/7/2~20, the account acces~ed the iCloud photo

 library on three occasions. This was the most recent activity on the account.

        Forensic Analysis of Miller's iPhone      ·

        37.      On 4/28/2~20 an FBI Digital Forensic Examiner cond1:1-cted a query of three.·

 ·phones: the victim's Samsung and iPhone and Miller's iPhone.

        38.      On the Samsung cell phone belonging to the victim, there were two images

 located in the folder 11 DCIM/Camera11 which contain relevant location data and whose metadata

 indicates they were taken with this device. These images are listed below:

              a. 20200102_115000.jpg: Metadata records this image was taken on 1/20/2020 at

                 11:50:00 AM local time at the location (35.030044, -106.954343). This image

                 depicts a parking lot and building, According to Google Maps, these coordinates

                 resolve to 6292 Interstate 40, Albuquerque, New Mexico.

              b. 20200102_115006.jpg: Metadata records this image was taken on 1/20/2020 at

                 11:50:06 AM local time at the lo<;:ation (35.030427, -106.952558). This image

                 depicts a sign stating, "Route 66 Casino. 11 According to Google Maps, these

                 coordinates resolve to 6292 Interstate 40, ~buquerque, New Me~ico.

        39.      The satellite view of the Google Maps website shows the Route 66 Casino Hotel

 in· Albuquerque, New Mexico at or near both locations described in the medatada associated with

 the images described immediately above.

        40.      I also ·reviewed text messages on the victim's Samsung phone. On 1/2/2020 at

 1:50 p.m., the victim texted                  a photograph of the same casino noted above; The

 message above it said, "I've also seen some huge casinos".

                                                 11




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 11 of 38 PageID #: 64
        41.       In the two images listed above, the file naming convention, EXIF capture time,

 and file system modified tirrie ~1 match, and the EXI}:" camera makes and ~odels are the same as

 the phone make and model (Samsung SM-J727V)." This indicates these images were taken with .
                                   .                                             .

 this device. .


        42.       Three other images were located in the folder 11 DCIM/Camera" which contain

 relevant location data. EXIF metadata indicates that all these photos were taken with an LG

 VS501 cell phone. The photos are listed below:


              c. 0701190854.jpg: Metadata records this image was taken on 1/1/2019 at 8:54:33

                  AM local time at the location (39.053710, -94.476411). This image depicts a

                  stadium and sign with the logo 11 KC 11 • According to Google Maps, this location

                  resolves to Interstate 70 in Kansas City, adjacent to the Kansas City Royals

                  Baseball Stadium

              d. 0703191401.jpg: Metadata records this image was taken on 1/3/2019 at 2:01:33.

                  PM local time at the location (40.914273, -111.402810). This image depicts a

                  body of water. According to Google Maps, this location resolves Interstate 80 in

                  Coalville, Utah. Google Maps identifies the closest body of water as the Echo

                · Reservoir.

              e. · 0703191410.jpg: Metadata records this image was taken 1/3/2019 at 2:10:19 PM
                    .                      .                     .                      .
                  local time at the location (40.9i3451, -111.402914). This image depicts a body of
                               .                                            .
                  water. According to Google Maps, this location also resolves near Interstate 80

                  and Lincoln
                       .
                              Highway in Coalville,
                                           .
                                                    Utah.
                                                     .


        43.       No relevant location data was located on the victim's Apple cell phone.

                                                   12




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 12 of 38 PageID #: 65
          44.     Based on my traning and experience investigating crimes involving adults who

 have a sexual ~te!est in children, I ~ow that adults can m_anipulate a child victiJ?:i through a

 process known as grooming. Thls includes manipulating. victim's feelings by telling them they

 love them, trying to control with whom they talk and spend time, and make promises of gifts in

  order to keep their interest.


          45.     A review of the chats recovered from the victim's phone purchased by Miller

  shows evidence of grooming. For example, in the chat below, Miller wants the victim to tell him

 •    also has a romantic interest in him. These chats occurred in January 2020. Miller is the gray

  colored chat. The victim's messages are denoted in blue.




                                                  13




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 13 of 38 PageID #: 66
                                                                      (0,


               <
                                               Ej   >
             ····---r~o-······- ··




                   Ok 1- need know honestly what
                   me and u have

                  Are u wanting me




                   I have never love someone this
                   much I love u




                  I am so deeply in love with u
                  and hope u are with me




                  Ok u text me when can I love u
                  and I am trying to give u a good -
                  life
                                                                  -

                  Ok

                                     Wl;d, ·Jan 15. 10: 11 AM .


                  I love u      •

                                                        14



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 14 of 38 PageID #: 67
        46.     Next, Miller made promises of gifts. In this chat, he offered to take the victim on.

 an expensive trip
                . after Miller received
                                      . his tax refund, despite
                                                             . his anticipated objection
                                                                                    .    by the

 victim's relatives. Miller also admitted he knew the victim was a minor by discussing how

 things will be better once   •   is an adult: .




                                                           4:47 PM                                                                 CJ,

                  <
                                                                   Ej     >
                                                                                                                      :...==s--··


                    I want all my bills payed off so
                    we will be able get what ever u
                    want




                    We can go on vacation
                    anywhere

                    I should be able pay everything
                    off when I get taxes back




                    Any where u want go




                    Yes

                                  ;~-~ij;w·:~~-~o;nJ·~-~t t~~t :,;§§~~a~~·-_
                                   -·   -   ~   -·   -   ,":   ~   ."'....,'   _;.   ,;...   ,_   ;   +   .·-:~   ~   -·   ~,~   J::~~-~-




                                                                                        15




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 15 of 38 PageID #: 68
                     We will we say went salt lake

                     Plus when u turn18 go all time




                                                               ..
                    Yes it will




                                   ..   ,·.-..        .
                   ~'1,;.
                   -~;;-                         -   ~
                                                     ~~-




       · 4 7.   In several of the text exchanges between Miller and the victim, Miller professed

 his romantic love for the victim. The following is an excerpt from a text message exchange

 between Miller and the victim on January 16, 2020:




                                                          16




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 16 of 38 PageID #: 69
           I want see u
                                                  ~:'        ;;-,....;- 1'- ;, ,., - _~,..       ~    , 7-:. :::'"»_;                 ~;-

                                                  ::ti waht to se.e yot:J too:.
                                                      ' ~   ""'       ·~ - -        .. ~   !:   -_ ' /~ -               ~ - ,: - • , ' :



           I have been lonely missing u
           today




          No every minute of every day




          I want u with me24/7

          U are what makes me happy




          I love u so much

                                                                      -~, Lo~~~i~~\ot> \
                                                                        •   -   -   -4     ~~        _:   -    ~ " .~ ,,_.-:::,.;;.


          Every minute I think of u




          I wish I w a s -



                       • ..•.
                      ..
                           ...· ..

                           .   . .   ..
                                          ·
                                              .
                                                  ·'·

                                                  ~          .
                                                                  ·




                                                                                           17



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 17 of 38 PageID #: 70
        48.    Also, Miller continued grooming the victim by promising to purchase a nice car

 for the v:ictim. The following ~s an excerpt from a te~ message exchange ~etween Miller and the_

 victim.on January 22, 2020:.




                                      4:55 PM                   Li· .

                 <
                                         Ej   >



                   Need money buy u a car




                   Can't stop me it's my money




                   Yes plus I put u on my
                   insurance




                   Then no one can drive it but u          •
               •••••••

                                                  18




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 18 of 38 PageID #: 71
                                   4:52 PM


              <
                                     Ej >-


                Ok baby night love with all rny
                heart




                Til tomorrow n

                Night


                ••••
                             Wed, Jan 22, 7:49 AM




                                             19



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 19 of 38 PageID #: 72
                    I miss u so much




                    I am trying m~ke money




                    That way get u a car




                    I figured me and u can come up
                    with enough we get u nice car

                    Text rile when can love •




                   That 1s what we will do




        49.    The following is an excerpt from a text message exchange between Miller and the

 victim on January 23, 2020:




                                              20



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 20 of 38 PageID #: 73
                                   4:54 PM


              <
                                      Ej   >

               _Is that. leaving .u alone

                I want spend every minute with
                u

                I will take care u forever if u
                want to be with me u will never
                want for anything I will make
                sure u are financially secure

               All I ask be truthful and faithful
               and u will have everything

                             Thu, Jan 23, 11:27 AM




               Ok proud of u

               U know I am deeply in love with
               u




                                               21



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 21 of 38 PageID #: 74
                        I will to u are the m o s t -
                        - i n world           ·




                         Yes. u are and u are the .
                         smartest to




                         Yes u are




                         U smarter than me




                                                                                  tF1··"•:.
                                                                                  @(}l,



                                       ·••-~•·•··n •              ---- ---         ',:_.~f,••

                                          ·---· --· - --·------              --·- - -         .

                       -~1::.
                       '~·
                         "'                                                           .....   ,   ,.   __ .:




 Based v,pon my experience aJ;J.d training, Miller wa~ exerting control over.the victim by trying tq

 prevent ~om having a relationship with 1111 and grooming                                lllllfor sex by complimenting
 .on-and

                     INFORMATION REGARDING APPLE ID AND iCLOUD 1




            The infonnation in this section is based on information published by Apple on its website, including, but
 notlimited to, the following document and webpages:·"U.S. Law Enforcement Legal Process Guidelines," available
 at http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; "Create. and start using an Apple IP,"
                                                          22



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 22 of 38 PageID #: 75
          50.      Apple is a United States company that produces the iPhone, iPad, and iPod

 Touch, all of which use the iOS oper~ting system, and des~op and laptop compu~ers based on

 the Mac OS operating system.

                        .                        .                         .                        .
          51.      Apple provides a variety of services that can be accessed from Apple devices or,

 in some cases; other devices via web browsers or mobile and desktop applications ("apps"). As

 described in further detail below, the services include email, instant messaging, and file storage:

                  f.        Apple provides email service to its users through email addresses at the

 domain names mac.com, me.com, and icloud.com.

                   g.       iMessage and FaceTime allow users of Apple devices to communicate in

 real-time. iMessage enables users of Apple devices to exchange instant messages ("iMessages") .

 containing text, photos, videos, locations, and contacts, while FaceTime enables those users to

 conduct video calls.

                  h.        iCloud is a file hosting, storage, and sharing service provided by Apple.

 iCloud·can be.utilized through num~rous iCloud-connected services, and can also be used to

 store iOS device backups and data associated with third-paity apps.

                  i.        iCloud-connected services allow users to create, store, access, share, and

 synchronize data on Apple devices or via icloud.com on any Intemet.:connected device. For

 example, iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple

 devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to store and




 available at https://support.apple.com/en-us/HT203993; "iCloud," available at http://www.apple.com/icloud/; "What
 does·iCloud backup?," available 'athttps:l/support.apple.com/kb!PH-12519; "iOS Security," available at
 https://www.apple.com/business/docs/i0S Security Guide.pdf, and "iCloud: How Can I Use iCloud?," available at
 htfJ?s://support.apple.com/kb!PH26502.

                                                        23




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 23 of 38 PageID #: 76
  manage images and videos taken from Apple devices, and iCloud Photo Sharing allows the user

  to share those images and videos with o~er Apple subscribers .. iCloud Drive can be lfSed to

  store presentations, spreadsheets, and ·other documents. iCloud Tabs and bookmarks enable

  iCloud to be used to synchronize bookmarks and webpages opened.in the Safari web browsers

  on all of the user's Apple devices. iWork Apps, a suite of productivity apps (Pages, Numbers,

  Keynote, and Notes), enables iCloud to be used to create, store, and share documents,

  spreadsheets, and presentations. iCloud Keychain enables a user to keep website usemame and

  passwords, credit card information, and Wi-Fi network information synchronized across multiple

  Apple devices.

                   j..   Game Center, Apple's social gaming network, allows users of Apple

  devices to play and share games with each other.

                   k.    Find My iPhone allows owners of Apple devices to remotely identify and

 track the location of, display a message on, and wipe the contents of those devices. Find My

 Friends allows owners of Apple devices to share locations.

                   1.    Location Services allows apps and websites to use information from

 cellular, Wi-Fi, Global Positioning System ("GPS") networks, and Bluetooth, to determine a

 user's approximate location.

                   m.    App Store and iTunes Store are used to purchase and dov-mload digital

 content. iOS apps can be purchased and downloaded through App Store on iOS devices, or

 through iTunes Store on desktop and laptop computers running either Microsoft Windows or

 Mac OS. Additional digital content, ·including music, movies, and television shows, can be

 purchased through iTunes Store on iOS devices and on desktop and laptop- computers running

 either Microsoft Windows or Mac OS.

                                                 24




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 24 of 38 PageID #: 77
         52.     Apple services are accessed through the use of an "Apple ID," an account created

 d1:1ring the setup of an Apple device or througJ:i the iTunes or iCloud_ services. A single A:rple ID

 can be linked to multiple Apple services arid devices, serving as     acentral authentication and
 syncing mechanism.

         53.     An Apple ID takes the fo1m of the full email address submitted by the user to

 create the account; it can later be changed. Users can submit an Apple-provided email address

 (often ending in@icloud.com, @me.com, or@mac.com) or an _email address associated with a

 third-party email provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to_

 access most Apple services (including iCloud, iMessage, and FaceTime) only after the user

 accesses and responds to a "verification email" sent by Apple to that "primary" email address.

 Additional email addresses ("alternate," "rescue," and "notification" email addresses) can also be

 associated with an Apple ID by the user.

         54.     Apple captures information associated with the creation and use of an Apple ID.

 During the creation of an Apple ID, the user must provide basic personal information including

 the user's full name, physical address, and telephone numbers. The user may also provide means

 of payment for products offered by Apple. The subscriber information and password associated

 with an Apple ID can be changed .by the user through the. "My Apple ID" and "iForgot"
                                                                             .
                                                                                       pages on

 Apple's website. In addition, Apple captures the date on which the account was created, the

 -length of service, records oflog-in times and durations, the types of service utilized, the-status of

 the account (including whether the account is inactive or dosed), the methods used to connect to

 and utilize the account, the Internet.Protocol address ("IP address") used to register and access

 the account, and other log files that reflect usage of the account.



                                                   25




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 25 of 38 PageID #: 78
           55.   Additional infonnation is captured by Apple in connection with the use of an

 Apple ;ID to access certain s~rvices. For example, ;Apple maintains conn~ction logs with IP
    .                      .                     .                      .                      .
 addresses that reflect a user's sign-on activity for.Apple services such as iTunes Store and App

 Store, iCloud, Game Center, and-the My Apple ID and-iForgot pages on Apple's website. Apple

 also maintains records reflecting a user's app purchases from App Store and iTunes Store, "call

 invitation logs" for FaceTime calls, "query logs" for iMessage, and ''mail logs" for activity over

 an Apple-provided email account. Records relating to the use of the Find My iPhone service,

 including connection logs and requests to remotely lock or erase a device, are also maintained by

 Apple.

           56.   Apple also maintains information.about the devices associated with an Apple ID.

 When a user activates or upgrades an iOS device, Apple captures and retains the user's IP

 address and identifiers such as the Integrated Circuit Card ID number ("ICCID"), which is the

 serial number of the device's SIM card. Similarly, the telephone number of a user's iPhone is

 linked to an Apple ID. when the user signs in
                                             .
                                               to FaceTime or iMessage.
                                                                 .
                                                                        Apple also may.

 maintain records of other device identifiers, including the Media Access Control address ("MAC

 address"), the unique device identifier ("UDID"), and the serial number. In addition,

 information about a user's computer is . captured when iTunes is used on that computer
                                                                                   .
                                                                                        to play

 content associated with an Apple ID, and information about a user's web browser may be

 captured when used to access services through icloud.com and apple.com. Apple also retains

 records related to communications between users and Apple customer service, including

 communications regarding a particular Apple device or service, and the repair history for a

 device.



                                                 26



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 26 of 38 PageID #: 79
         57.    Apple provides users with five gigabytes of free electronic space on iCloud, and

 us_ers can purchase addi~ional storage space. J;'hat.storage space, loc~ted on servers contro~led by

 Apple, may contain data associated with the.use ofiCloud-connected services, including: email

 (iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo .

 Sharing); documents, spreadsheets, presentations, and other files (iWork and iCloud Drive); and

 web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain).

                                                       .
 iCloud can also be used to store iOS device backups, which can contain a user's photos and

 videos, iMessages, Short Message Service ("SMS") and Multimedia Messaging Service

 ("MMS") messages, voicemail messages, call history, contacts, calendar events, reminders,

 notes, app data and settings, Apple Watch backups, and other data. Records and data associated

 with third-party apps may also be stored on iCloud; for example, the iOS app for WhatsApp, an

 instant messaging service, can be configured to regularly back up a user's instant messages on

 iCloud Drive. Some of this data is stored on Apple's servers in an encrypted form but can

 nonetheless be decrypted by Apple.

        58.     In my training and experience, evidence of who was using an Apple ID and from

 where, and evidence related to criminal activity of the kind described above, may be found in the

 :files and records
               .
                    described above. This evidence may establish
                                                         .
                                                                 the "who, what,. why, when,

 where, and how" of the criminal conduct under investigation, thus enabling the United States to

 establish and prove each element or, alternatively, to exclude the innocent from further

 suspicion.

        59.     For example, the stored communications and files connected to an Apple ID may

 provide direct evidence of the offenses under investigation. Based- on my training and

 experience, instant messages, emails, voicemails, photos, videos, and documents are often

                                                 27



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 27 of 38 PageID #: 80
  created and used in furtherance of criminal activity, including to communicate and facilitate the

  offense~ under investigation..

       . 60.     In addition~ the user's account activity, logs, stored electronic communications,.

  and other data retained by Apple can indicate who has used or controlled the account. This "user

  attribution" evidence is analogous to the search for "indicia of occupancy'' while executing a

  search warrant at a residence. For example, subscriber information, email and messaging logs,

 documents, and photos and videos (and the data associated with the foregoing, such as geo-

 location, date and time) may be evidence of who used or controlled the account at a relevant

 time. As an example, becau'se every device has unique hardware and software identifiers, and

 because every device that connects to the Internet must use an IP address, IP address and device

 identifier information can help to identify which computers or other devices were used to access

 the account. Such information also allows investigators to understand the geographic and

 chronological context of access, use, and events relating to the crime under investigation.

         61.     Account activity may also provide relevant insight into the account owner's state

 of mind as it relates to the offenses under investigation. For example, information on the account

 may indicate the owner's motive and intent to commit a crime (e.g., information indicating a

 plan to commit a .crime), or consciousness
                                        .
                                            of guilt (e.g., deleting
                                                                  .
                                                                     account information
                                                                                       .
                                                                                         in an effort

 to conceal evidence from law enforcement).

         62.     Other information connected to an Apple ID may lead to the discovery of

 additional evidence. For example~ the identification of apps downloaded from App Store and

 iTunes Store may reveal services used in furtherance of the crimes under investigation or

 services used to communicate with co-conspirators. In addition, emails; instant messages,



                                                  28



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 28 of 38 PageID #: 81
 Internet activity, documents, and contact and calendar info1mation can lead to the identification

  of co-conspir':'-tors and instrumental~ties of the crimes und~r investigation.

         63: .· Given the facts ruiiculated in this affidavit, it is reasonable to believe that

 information captured by Apple in its normal course of business, will confirm the travel of Miller

 and the vie~, using Apple iPhones associated with the badtrncking@icloud.com account

 associated with both phones;thereby substantiating the victim's sexual assault disclosure.

 Through subpoena returns, Apple confirmed the iCloud account: badtrncking@icloud.com

 belongs to Eyerett Miller, for the dates pertinent to this investigation. It is reasonable to believe,

 based on photographs recovered through forensic examination at locations outside the State of

 Tennessee, observations of the iCloud account discovered in Apple iPhones utilized by both

 Miller and the victim, that records currently in the custody of Apple. will substantiate those facts.
                                                                                      /
 Therefore, Apple's servers are likely to contain stored electronic communications and

 information concerning subscribers and their use of Apple's services. In my training and

 experience, such information may constitute evidence of the crimes under investigation including
                               .                                              .


 information that can be used to identify the account's user or users.

               INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

         64.     I anticipate executing this warrant under the Electronic Communications Privacy

 Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant

 to require Apple to disclose to the government copies of the records and other-information

 (including the content of communications and stored data) particularly described in Section I of

 Attachment B. Upon receipt of the information described in Section I of Attachment B,

 government-authorized persons will review that info1mation to locate the items described in
                   .                      .                       .                       .

 Section II of Attachment B.

                                                   29



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 29 of 38 PageID #: 82
                                              CONCLUSION
         65.       Bas_ed on the forgoing, I r~quest that the Court i~sue the proposed sear_ch warrant.

         66.       Pursuant to 18 u.s.c..§ .2703(g), the presence.of a law enforcement officer is not

 required for the service or execution of this wan-ant.

         67.       The government will ex~cute this warrant by serving the wruTant on Apple.

 Because the warrant will be served on Apple, who will tp.en compile the requested records at a

 time convenient to it, reasonable cause exists to permit the execution of the requested wru.Tant at

 any time in the day or night.

                                          REQUEST FOR SEALING
        68.        I further request that the Court order that all papers in support of this application,

 including the affidavit and search warrant, be sealed until further order of the Court. These

 documents discuss an ongoing criminal investigation that is neither public nor known to all of

 the targets of the investigation. Accordingly, there is good cause to seal these documents

 because their premature disclosure may seriously jeopardize that investigation.
               '                      '                                              '




                                                        Respectfully submitted,


                                                       G-"~t&JI !JJc
                                                       J0aso· ack
                                                       Special Agent        .
                                                       Federal Bureau of Investigation


                                               s'-~' -f-5'-'-
        Subscribed and sworn to before me on - -         ---            °
                                                              d1 - -~-~ ~ ~ _ , 2020


        UNITED STATES MAGISTRATE JUDGE




                                                     30



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 30 of 38 PageID #: 83
                                          ATTACHMENT A


                                       Property to Be Searched


         This warrant applies to information associated with badtrucking@icloud.com (the

 "account") that is stored at pren;J.ises owned, maintain\;.:d, controlled, or operated by Apple, Inc., a .

  company headquartered at Apple, Inc., 1 Infinite Loop, Cupertino, California 95014.




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 31 of 38 PageID #: 84
                                          ATTACHMENTB

                                   Particul~r Things to be Seize~

 I.      Information to be disclosed by. Apple

         a.      To the extent that the information described in Attachment A is within the.

 possession, custody, or control of Apple,. Inc., ("Apple") regardless
                                                                 .
                                                                       of whether such information

 is located within or outside of the Uriited States, including any messages, records·, files, logs, or

 information that have been deleted but are still available to Apple, or have been preserved

 pursuant to a request made under 18 U.S.C. § 2703(±), Apple is required to disclose the following

 information to the government, in unencrypted fo1m whenever available, for the account

 described in Attachment A:

        b.      All records or other information regarding the identification of the account, to

 include full name, physical address, telephone numbers, email addresses (including primary,

 alternate, rescue, and notification email addresses, and verification information for each email

 address), the date on which the account was created, the leQ.gth of service, the IP address used to

 register the account, account status, associated devices, methods of connecting, and means and

 source of payment (including any credit or bank account numbers);

        c.      All records or other information regarding the devices associated with, or used in

 connection with, the account (including all current and past trusted or authorized iOS devices

 and computers, and any devices used to access Apple services), including serial numbers, Unique

 Device Identifiers ("UDID"), Advertising Identifiers ("IDFA"), Global Unique Identifiers·

 ("GUID"), Media Access Control ('~MAC") addresses, Integrated Circuit Card ID numbers

 ("ICCID"), Electronic Serial Numbers ("ESN"), Mo bile Electronic Identity Numbers ("lvlEIN"),.

 Mobile Equipment Identifiers ("MEID"), Mobile Identification Numbers ("MIN"), Subscriber




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 32 of 38 PageID #: 85
 Identity Modules ("SIM"), Mobile Subscriber Integrated Services Digital Network Numbers

 ("I\{SISDN"), InternatioJ:?-al Mobile Subscriber ldentities ("IMSI"), ~d International Mobil~

 Station Equipment Identities ("IMEI");

        .d.     The contents of all emails associated with the account creation on 11/14/2019,

 through the most recent _log-in on or about 2/7/2020, including stored or preserved copies of

 emails sent to and :from the account (including all draft emails arid deleted emails), the.source

 and destination addresses associated with each email, the date and time at which each email was

 sent, the size.and length of each email, and the true and accurate header information including

 the actual IP addresses of the sender and the recipient of the emails, and all attachments;

         e.     The contents of all instant messages associated with.the accoun~ :from 11/1.4/2019,

 through the most recent log-in on or about 2/7/2020, including stored or preserved copies of

 instant messages (including iMessages, SMS messages, and MMS messages) sent to and from

 the account (including all draft and deleted messages), the source and destination account or

 phone number associated with each instant
                                      .
                                           message, the date and time at which each. instant

 message was sent, the size and length of each instant message, the actual IP addresses of the

 sender and the recipient of each instant message, and the media, if any, attached to each instant

 message;

        f.      The contents of all files and other records stored on iCloud, including all iOS

 device backups, all Apple and third-party app data, all files and other records related to iCloud

 Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iClbud Drive, iWork

 (including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud

 Keychain, and all address books, contact and-buddy lists, notes, reminders, calendar entries,

 images, videos, voicemails, device settings, and bookmarks;

                                                   2




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 33 of 38 PageID #: 86
          g.       All activity, connection, and transactional logs for the account (with associated IP

 address(?s including source pop: numbers), including_ FaceTime call invitatton logs, messaging

 and query logs (including I.Message, SMS, and MMS messages), mail iogs, iCloud logs, iTunes

 Store and App Store logs (including purchases, downloads, and updates of Apple and third-party

 apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,

 Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple·

 services (including all associated identifiers), and logs associated with iOS device purchase,

 activation, and upgrades;

          h.       All records and information regarding locations where the account or devices

 associated with the account were accessed, including all data stored in connection with Location

 Services, Find My iPhone, Find My Friends, and Apple Maps;

          i.       All records pertaining to the types of service used;

         j.        All records pertaining to communications between Apple and any person

 regarding
 .
           the account, including contacts with
                                             .
                                                support services and. records of actions taken;
                                                                                            .
                                                                                                and

          k.       All files, keys, or other information necessary to decrypt any data produced in an

 encrypted form, when available to Apple (including, but not limited to, the keybag.txt and

 fileinfolist.txt files).

          Apple is hereby ordered to disclose the above information to the government within

 fourteen days of issuance of this wa1Tant.




                                                     3



Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 34 of 38 PageID #: 87
 II.        Information to be seized by the government

 · Al~ information describe1 above in Section I th~t constitutes contrab~d, fruits, evidence and/or

 ·instrumentalities ofvfolations of 18 U.S.C.   § 2423(a) involving Everett Miller ("Miller") .
 utilizing badtrucking@icloud.com, including, for each account or identifier listed on Attachment

 A'. information pert~g to the following matters:

       a. Communications, including instant messages (including iMessages, SMS messages, and

            MMS messages) and voice mail messages between Miller and a minor victim utilizing

            telephone numbers 423-215111 and 865-25CIIIIIII;

       b. Files exchanged between Miller and a minor victim, including voice recordings and

            digital image or movie files;

       c. Evidence of preparatory steps taken in furtherance of the crime, including travel

            arrangements and route/stop research;

       d. Evidence of Miller's interstate travel;

       e. The identity of the person(s) who created or used the Apple ID, including records that

            help reveal the whereabouts of such person(s);

       f.   Evidence indicating how and when the account was accessed or used, to determine the

            chronological and geographic context of account access, use and events relating to the
                .                    .                      .                     .

            crime under investigation and the activities of the account subscriber;

       g. Any records pertaining to the means and source of payment for services (including any

            · credit card or bank account number or digital money transfer account information); and·

       h. Evidence indicating the subscriber's intent as it relates to the crimes under investigation;

            and -



                                                    4




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 35 of 38 PageID #: 88
    i.   Evidence that may identify any co-conspirators or aiders and abettors, including records
         that help reveal their whereabouts.

    This ·warrant authorizes a review of electronically stored information, c·ommunications, other
    records and information disclosed pursuant to· this warrant in order to.locate evidence, fruits,
    and instrumentalities described in this wanant. The review of this electronic data may be
    conducted by any government personnel assisting in the investigation, who. may include, in
    addition to law enfor<;;ement officers and agents, attomeys for the government, attomey
    support staff, and technical experts. Pursuant to this wan-ant, the FBI may deliver a complete
    copy of the disclosed electronic data to the custody and control of attorneys for the
    government and then: support staff for their independent review.




                                                 5




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 36 of 38 PageID #: 89
                          CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                           RECORDS PURSUANT TO FEDERAL RULES OF
                                  E~ENCE 902(11) ANJ? 902(13)

                                                              .                     .
         I, _ _ _ _ _ _ _ _ _ _ _ _ _ __, attest, under penalties of perjury by the laws
                      .                      .                     .                     .
 of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

 this certification is tt.ue and con-ect. I am employed by [PROVIDER], and my title is

 _____________. I am qualified to authenticate the records attached hereto

 because I am familiar with how the records were created, managed, stored, and retrieved. I state

 that the records attached hereto are true duplicates of the original records in the custody of

 [PROVIDER]. The attached records consist of _ _ _ _ _ _ [GENERALLY DESCRIBE

 RECORDS (pages/CDs/megabytes)]. I further state that:


         a.     all records attached to this certificate were made at or near the time of the

 occurrence of the matter set forth by, or from information transmitted by, a person with

 knowledge of those matters, they were kept in the ordinary course of the regularly conducted

 business activity of [PROVIDERJ, and they were made by [PROVIDER] as aregular practice;

 and


        b.      such records were generated by [PROVIDER'S] el~ctronic process or system

 that produces an accurate result, to wit:


                 I.        · the rncords were copied from electronic device(s), storage medium(s), or

 file(s) in the custody of (PROVIDER] in amanner.to·ensure that they are. true duplicates of the.

 original records; and




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 37 of 38 PageID #: 90
                 2.      the process or system is regularly verified by [PROVIDER], and at all

 times pertinent to tp.e records certified h~re the process and sys~em ftmctioned properly and

 normally.

                         .                      .                      .                       .
         I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

 the Federal Rules·ofEvidence.




  Date                                  Signature




                                                    2




Case 3:20-mj-02125-HBG Document 10 Filed 07/14/20 Page 38 of 38 PageID #: 91
